Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 03/03/2020.	
	Currently, claims 26-45 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 and 03/03/2020 has been considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "304" and "404" have both been used to designate the overall layer that is 304/404 it seems.  
Similarly, 302 and 402 have both been used to designate the overall layer that is 306/406 it seems. Similarly, 306 and 406 have both been used to designate the overall layer that is 306/406 it seems.  Similarly, 308 and 408 have both been used to designate the overall layer that is 308/408 it seems.  Similarly, 310 and 410 have both been used to designate the overall layer that is 310/410 it seems.  Similarly, 312 and 412 have both been used to designate the overall layer that is 312/412 it seems. Similarly, 314 and 414 have both been used to designate the overall layer that is 314/414 it seems.  Similarly, 316 and 416 have both been used to designate the overall layer that is 316/416 it seems.  Similarly, 318 and 418 MAY have both been used to designate the overall layer that is 318/418 it seems. .  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 34 is objected to because of the following informalities:  “high-k dielectric material” requires “the” just prior to it in order to refer back to the previous “high-k dielectric material” or another high-k dielectric material (a second one etc.) needs to be introduced.  

Claim 42 is objected to because of the following informalities:  “comprising” should be “comprises” on line 1 for grammar it appears. 
45 is objected to because of the following informalities:  “high-k dielectric material” requires “the” just prior to it in order to refer back to the previous “high-k dielectric material” or another high-k dielectric material (a second one etc.) needs to be introduced.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitations “the second layer” in line 2, “the thickness” in line 3, “the portion” in line 3, “the thickness” again at the end of line 3, and “the portion” again at line 4.  There is insufficient antecedent basis for these limitations in the claim.  The office notes that all of these terms appear to need to be properly introduced (the claim may also might be intended to depend from claim 27 so as to have “second layer” already introduced but that is not necessarily the case).  The office will treat these term as though they are appropriately introduced.  


Claim 33 recites the limitations “the second layer” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The office notes that this term appears to need to be properly introduced.  The office notes that perhaps these term could just be made “a second layer” if the applicant prefers.  The office will treat this limitation as though it was properly introduced.  

Claim 40 (as well as claims 41-45 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations “the first layer” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  The office notes that this term appears to need to be properly introduced.  The office notes that perhaps these term could just be made “a first layer” if the applicant prefers.  The office will treat this limitation as though it was properly introduced.  

Claim 43 (as well as claim 42 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitations “the second gate electrode” in line 1 and “the first gate electrode region” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The 

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation “the second gate electrode region” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The office notes that all of this term appears to need to be properly introduced.  The office notes that perhaps this term could just be made “the second region” if the applicant prefers.  The office will treat this limitation as though it was properly introduced.  

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “the first gate electrode region” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The office notes that all of this term appears to need to be properly introduced.  The office notes that perhaps this term could just be made “the first region” if the applicant prefers.  The office will treat this limitation as though it was properly introduced.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baines et al. (“Baines” US 2018/0374848 published 12/27/2018).
As to claim 26, Baines shows a device (see Fig. 1) which is a Group III-Nitride (III-N) device structure comprising:
a heterostructure having three or more layers comprising III-N material (see heterostructure of 3-N materials 12/13/14/15/17; Fig. 1; [0036-0042] each introducing and discussing the layer specifics); 
a cathode comprising donor dopants (note the doped part which is made of 31/32 is acting as a contact portion of the cathode where electrons enter the device, note also here the office will use the n-doped polysilicon embodiment for 31 under the normal designation of parts; [0044]; note also here that for an alternate designation of parts for claim 37 below the office will use the n-doped embodiment where Si is being implanted into layers 15/17 to make 31 as an alternate designation for claim 37 below; [0044] and [0081]), wherein the cathode is coupled to a first layer of the heterostructure (note the parts 31 are coupled to the layer 15); 

a conducting region (see the 2DEG conducting region 16 in layer 15; [0042]) in the first layer in direct contact with the cathode and conductively coupled to the anode (note 16 is in direct contact with 31 and is conductively coupled to the anode 23’s part 232 where an electrical path is shown going through 31 into 16 and up into 232 in Fig. 1).

As to claim 27, Baines shows the device above wherein the conducting region in the first layer is associated with polarization fields of a second layer (note that the layer 17 can be AlGaN or AlN which has higher Al concentration than GaN as in the exemplary embodiments described 

As to claim 28, Baines shows the device above wherein a Schottky barrier is formed between the conducting region in the first layer and the anode (note that there is a schottky barrier being formed at the schottky contact being made by 232 with 17 which is what makes the schottky contact a schottky contact and note further that this barrier is between the overall anode noted above’s part 232 and 16; [0045]).

As to claim 29, Baines shows the device above wherein the conducting region in the first layer extends below the anode (see 16 going below parts of the overall part 23 up near 232 and 233 in Fig. 1; see also in an alternate embodiment that the office could designate here Fig. 2 will also have such parts meeting these limitations as well as Fig. 13’s alternate embodiment).

As to claim 30, Baines shows the device above wherein the conducting region in the first layer below the anode is associated with polarization fields of a second layer (the same one as designated above which was 17) extending below the anode (note that the 2DEG 16 is associated with polarization fields from layer 17 which extends below anode 23), while a thickness of the portion of the second layer below the anode (note the small thickness of the tip of the right hand side part of layer 17 that goes under the middle part of 23 which tip has a very tiny thickness compared to the bulk total thickness of the thickest parts of 17 and is thus less than the thickness about to be discussed) is less than a second thickness of the portion of the second layer extending between anode and cathode (see the total thickness of the portion of 17 that is way over near 31 which extends a bit from 31 towards the middle part of 23 that is down 

As to claim 31, Baines shows the device above wherein the first layer of the heterostructure comprises GaN (see 15 being GaN as noted above; [0041]) and a second layer of the heterostructure comprises AlN (note the AlN exemplary embodiment of 17; [0042]).  

As to claim 32, Baines shows the device above wherein the second region extends further into the heterostructure than the first region (see where the alternate designation of the second region, such that it includes the middle part of 23 down in the trench formed in 15/17 taken along with the part of 23 near 232 as one larger second region will have that second region being further down into the heterostructure than the first region that is just up near 233).  

As to claim 33, Baines shows the device above wherein the second region (see the normal designation of the second region as used above which was just the region of 23 that is near 232) is separated from the first layer of the heterostructure by a 1-3 nm portion of the second layer of the heterostructure (note that layer 17 is 25 nm in an embodiment in [0042] and the office here designates 1 nm thereof as a 1 nm “portion” of “the” second layer 17 which the second region near 232 is separated from 15 by, although there is additional material also separating these parts as well).  

As to claim 34, Baines shows the device above wherein the first region comprises high-k dielectric material on three sides of the anode (note that with the alternate designation of the 

As to claim 35, Baines shows the device above wherein the first region is on the first layer of the heterostructure (note the first region near 233 is on, thought not directly touching 15).  

As to claim 36, Baines shows the device above wherein the anode comprises Ni (see nickel in parts of the overall part 23 in [0046]).  

As to claim 37, Baines shows the device further comprising donor dopants in the first layer of the heterostructure (note the n-type dopants in the layer 15 in the alternate designation of parts discussed above for claim 37; [0044] and [0081]), wherein the donor dopants comprise a delta doping layer or an implanted doping layer (note implanted Si dopants are used in [0081] embodiment).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prikhodko et al. (“Prikhodko” US 2008/0203478 published 08/28/2008), in view of Kub et al. (“Kub” US 2010/0327322 published 12/30/2010).
As to claim 38, Prikhodko shows a device comprising: one or more transceiver (see the transceiver having transmitter 131 and 134; Fig. 7; [0050]); 
a processor (see processor 132; [0051]) communicatively coupled to the transceiver (note processor communicatively coupled to the parts 131 and 134 above); 
and an antenna (see antenna 112 coupled to 131 and 134 by intervening parts; [0050]) coupled to the transceiver, wherein the transceiver is coupled to an antenna switch that is a 3-5 device (see the 3-5 devices making antenna switch 200; Fig. 7 and 11; [0062] and [0060]).  

However, Narayanan fails to show the transceiver specifically coupled to a III-N device comprising: a heterostructure having three or more layers comprising III-N material; a source 

Kub shows a III-N device (see the device in Fig. 6 which is a variation of Fig. 1, both of which appear to be schottky barrier diodes because of the barrier formed at the schottky gate/semiconductor material direct connection; [0025]) comprising: 
a heterostructure having three or more layers comprising III-N material (see formation of heterostructure with layers 220/230/232/240/242 all stacked up in Fig. 6; [0025] with [0021] introducing part 240); 
a source and a drain comprising donor dopants (note the overall source here being made by source/drain parts of 220 and the ohmic contact electrodes 262 and the topmost electrode parts 272/274 along with implicitly parts therebetween that also act as parts of the source but which are not explicitly mentioned though current must flow through them to get from 220 up to 262 parts, here including n type dopants down in parts of 220; see Fig. 6 being a variation of the device embodiments in [0023] which describes n dopants in source and drain parts of 220 which are parts of the overall source and drain that is created for the device), wherein the source and the drain are on a first layer of the heterostructure (note these source and drain overall structures are on, and somewhat in layer 220 itself here as a normal designation of parts; [0023] and [0025]; note additionally as an alternate designation of parts these source and drain parts are on the small nucleation AlN layer that is just below layer 220 
and a gate electrode (see gate 276 in recess that is in layers 242/240 of the heterostructure; [0022]) within a recess that extends through two or more of the layers, wherein the gate electrode comprises a first region wherein the gate electrode is separated from the heterostructure by a high k dielectric material (see the region in the upper right hand part of 276 being separated from the heterostructure by high-k SiN layer 250; [0022]), and a second region wherein the gate electrode is in direct contact with the heterostructure (note the lower region of 276 down in direct contact with the heterostructure noted above).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the III-N transistor taught by Kub to have made the switch 200 in Prikhodko with the motivation of using another device in another materials system as suggested to make real life embodiments (see the suggestion of using other devices with other materials systems to make the switch in [0060] of Prikhodko).  

As to claim 39, Prikhodko as modified by Kub above shows a device wherein the first layer of the heterostructure comprises GaN and a second layer of the heterostructure comprises AlN (note the transistor brought in from Kub above already has the first layer being GaN 220 and a second layer being the AlN layer 240; [0021]).

.  

Claims 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (“Kub” US 2010/0327322 published 12/30/2010), in view of Micovic et al. (“Micovic” US 2004/0238842 published 12/02/2004).
As to claim 41, Kub shows a method (note the inherent and implied method of making Fig. 6) of forming a Group III-Nitride (III-N) device structure, the method comprising: 
forming a heterostructure comprising three or more III-N material layers (see formation of heterostructure with layers 220/230/232/240/242 all stacked up in Fig. 6; [0025] with [0021] introducing part 240); 
and forming a gate electrode (see gate 276; [0035]) within a recess that extends through two or more of the layers of the heterostructure (see 276 in the recess through layers 240/242 in Fig. 6; [0035]), wherein the gate electrode comprises a first region wherein the gate electrode is separated from the heterostructure by a high k dielectric material (see the upper right region of 276 up above high-k layer 250 made of SiN which is separated from the heterostructure discussed above by the SiN layer 250), and a second region wherein the gate electrode is in direct contact with the hetero structure (see second region down near the bottom of 276 that is in direct contact with the heterostructure discussed above).  



Micovic shows making a source and a drain semiconductor on a heterostructure therebelow and all the layers therein (see forming semiconductor cap layer 11 having separate left and right parts for each of the source and drain part of the device, and note 11 is “on” all the lower layers; Fig. 5J made by previous steps; [0022] and [0041]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made source and drain semiconductor parts as taught by Micovic to have made source and drain semiconductor parts under the ohmic source and drain electrodes in Kub with the motivation of assisting in the formation of good ohmic contacts (note the point of the doped materials in 111 is to help make a good ohmic contact; [0041]).  

As to claim 42, Kub as modified by Micovic above, wherein forming the heterostructure comprising forming the first layer of the heterostructure comprising GaN (note here 220 can be designated as the “first layer” similar to how the applicant is designating parts; [0023]) and forming a second layer of the heterostructure comprising AlN (see forming layer 240 of AlN as a normal designation of parts; [0023]; also note the small layer of AlN as nucleation material under 220 can also be designated here as well in [0023] as an alternate designation of parts).  

As to claim 43, Kub as modified by Micovic above, shows a device wherein forming the gate electrode comprises forming the second gate electrode region extending further into the 

As to claim 44, Kub as modified by Micovic above, shows a device wherein forming the gate electrode comprises forming the second gate electrode region separated from the first layer of the heterostructure by about a 1-3 nm portion of the second layer of the heterostructure (the office notes that the layer 240 can be 3-6 nm total thickness in an embodiment in [0026] and the office will here designate the lower gate electrode region noted above as being separated from the first layer of the heterostructure here by a 1nm diagonal line coming off the right side sidewall of the lower portion of 276 out into 240 downward to the right towards 232 and 230, where here the office notes that this 1 nm separation is not the only thing that separates the second gate electrode region from the first layer but it is part of the overall separation between the two parts).  

As to claim 45, Kub as modified by Micovic above, shows a device wherein forming the gate electrode comprises forming the first gate electrode region comprising high k dielectric material on three sides of the gate electrode (note forming 276 has 250 made of SiN formed on the right and left sides of the part of it in its vertical mid section and then also has 250 made of SiN on the underside of the upper right hand portion of 276 as well).  

Conclusion
The office will note for the applicant that it appears that the device as a whole being shown in Fig. 2 can likely be claimed as a whole (having the HEMT parts and the diode parts being discussed in the limitations of the independent claims) in various ways and a patent can 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/             Primary Examiner, Art Unit 2891